  Case 4:19-cr-40051-KES Document 1 Filed 07/09/19 Page 1 of 2 PageID #: 19




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION


                                                      19-40051
  UNITED STATES OF AMERICA,                     CR


               Plaintiff,                       REDACTED INDICTMENT


         V.                                     Receipt of Child Pornography

  ERIC WALLACE HEDRICK,                         18 U.S.C. §§ 2252A(a)(2)(A),
                                                2252A(b)(l), and 2253
               Defendant.




      The Grand Jury charges:

      On or about between December 28, 2018, and May 28, 2019, in the

District of South Dakota and elsewhere, the Defendant, Eric Wallace Hedrick,

did knowingly receive and attempt to receive, any child pornography, as defined

in 18 U.S.C. § 2256(8), that had been mailed, shipped, and transported in or

affecting interstate or foreign commerce by any means, including by computer,

all in violation of 18 U.S.C. §§ 2252A(a)(2)(A) and 2252A(b)(l).

                            FORFEITURE ALLEGATION


        1.    The allegations contained in this Indictment are re-alleged as if fully

set forth here, for the purpose of alleging forfeiture, pursuant to 18 U.S.C. §

2253.


        2.    If convicted of an offense set forth above, Eric Wallace Hedrick, the

Defendant herein, shall forfeit to the United States any and all materials or

property used or intended to be used in the possession, receipt, distribution and
  Case 4:19-cr-40051-KES Document 1 Filed 07/09/19 Page 2 of 2 PageID #: 20




production of child pornography. Such property includes, but is not limited to:

      1.    Samsung Galaxy S9 cell phone, with Android ID number
            el4afd3593bd8ell;

      2.    Samsung Galaxy S7 cell phone; and

     3.     Samsung tablet, model SM-T280.

                                          A TRUE BILL:


                                             "REDACTED"


                                          Foreperson

RONALD A. PARSONS, JR.
United States Attorney
